              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 ROLLO REGINALD PIERRE
 PRINCE,

                      Petitioner,                   Case No. 19-CV-344-JPS

 v.

 WILLIAM POLLARD,                                                  ORDER

                      Respondent.



       This is an unconventional case. On March 7, 2019, an anonymous

person (“Person X”) filed a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254 under the name of Rollo Reginald Pierre Prince (“Prince”).

(Docket #1). On March 26, 2019, Person X filed a motion to stay proceedings

under Prince’s name. (Docket #3). On April 2, 2019, Person X filed a motion

to transfer the case to the Western District of Wisconsin, also under Prince’s

name. (Docket #5). All three submissions were written in the same

handwriting, and were (ostensibly) signed by Prince. However, on April 29,

2019, Prince filed a motion to dismiss the case, explaining that he had not

filed any paper work in the federal courts. (Docket #7). Prince suspects that

a fellow inmate, Benjamin Biese, is harassing him and forging his name and

signature. Id. Prince’s filing (Docket #7) is written in different handwriting

than the prior filings. The Court has no way of verifying if Prince’s

explanation is true, but in the course of investigating the issue, it noticed

that a pro se prisoner named Benjamin Biese, at Green Bay Correctional

Institution, has been involved in forty-eight different lawsuits since 2014.
       The Prison Litigation Reform Act (“PLRA”), which allows prisoners

to bring civil actions without pre-payment of fees, prohibits prisoners from

filing civil actions if they have, on three or more prior occasions, filed an

action that was “frivolous, malicious, or fails to state a claim upon which

relief may be granted.” 28 U.S.C. § 1915(g). Biese voluntarily dismisses his

cases before they can be adjudicated as frivolous, malicious, or failing to

state a claim. See e.g., 2014-CV-361-RTR (E.D. Wis.); 2015-CV-448-RTR (E.D.

Wis.); 2016-CV-492-DEJ (E.D. Wis.); and 2017-CV-678-LA (E.D. Wis.) (non-

exhaustive). Therefore, he has managed to evade the so-called “three

strikes” rule many times over. Even if he is not behind this particular habeas

petition, Biese has a long history of harassing the federal court system.

       “Every paper filed. . .no matter how repetitious or frivolous, requires

some portion of the institution’s limited resources. A part of the Court’s

responsibility is to see that these resources are allocated in a way that

promotes the interests of justice.” Montgomery v. Davis, 362 F.3d 956, 957

(7th Cir. 2004) (citing and quoting In re McDonald, 489 U.S. 180, 184 (1989)).

As part of this responsibility, district courts have “inherent power to

fashion an appropriate sanction for conduct which abuses the judicial

process.” Salmeron v. Enter. Recovery Sys., Inc., 579 F.3d 787, 793 (7th Cir.

2009) (citing and quoting Chambers v. NASCO, Inc., 501 U.S. 32, 44–45

(1991)); Alexander v. United States, 121 F.3d 312, 316 (7th Cir. 1997) (using its

“inherent power to protect [itself] from vexation” to impose monetary

sanctions and deeming all of petitioner’s future 28 U.S.C. § 2255 claims

summarily rejected). Biese is not a party to this litigation, but a copy of this

order will be sent to him at the Green Bay Correctional Institution. He is

hereby notified that if he continues to file frivolous lawsuits, the Court will

use its authority to impose monetary fines, and may return or refuse to act


                                  Page 2 of 3
on any future filings from him. Alexander, 121 F.3d at 316; see also Bradley v.

Wis. Dep’t of Children and Families, 715 F. App’x 549, 550 (7th Cir. 2018)

(citing Support Sys. Int’l v. Mack, 45 F.3d 185, 186 (7th Cir. 1995)).

Unfortunately, this may not prevent him from filing cases fraudulently,

under another person’s name.

       Accordingly,

       IT IS ORDERED that the motion to stay proceedings (Docket #3)

and motion to transfer case (Docket #5) be and the same are hereby

DENIED as moot;

       IT IS FURTHER ORDERED that the motion to dismiss the case

(Docket #7) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this petition and case be and the

same are hereby DISMISSED without prejudice.

       Dated at Milwaukee, Wisconsin, this 21st day of May, 2019.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                 Page 3 of 3
